DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,9-14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,348,398. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are a mere broadening of the previously allowed claims.
Claims 5-8 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,348,398 in view of Geltser et al. US 7,631,670. The previously allowed claims do not disclose the relative dimensions of the various components. Geltser teaches the relative dimensions of the various components (figure 11A,B). Further the relative dimension could have been arrived at through routine experimentation and the knowledge that receiving openings being wider than supplying openings is generally helpful. It would have been obvious to one skilled in the art to modify the previously allowed claims to include the relative dimensions of the various components because having a receiving opening wider than the supplying opening help prevent spills, jams and other negative conditions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geltser et al. US 7,931,670 in view of Aylward US 6,681,550.
Geltser teaches a dispenser gate for dispensing a specified quantity of a plurality of items into a container, the pharmaceutical dispenser comprising:
(Re claim 1) “a housing” (358 figure 11A). “a receiver positioned in the housing, the receiver being sized and shaped to define a receiving space to receive the quantity of items, hold the quantity of items and pour the quantity of items, the receiver being movable” (316,320 figure 11A). “a receiving position toward a pouring position, at the receiving position the receiver is arranged to receive the quantity of items in the receiving space from a counter” (18,12 figure 11B), “in the pouring position the receiver is arranged to begin pouring the quantity of items in a controlled pour over a pouring lip toward an outlet, the pouring lip extending into the opening of the receiving space” (354, 356, 330 figure 11A,B).
Geltser does not disclose rotating at varying speeds.
	Aylward teaches rotating at varying speeds (col 6 lines 59-62, col 10 lines 25-35).
	It would have been obvious to one skilled in the art to modify the system of Geltser to include rotating at varying speeds to improve control over the rate at which medication is dispensed.
	(Re claim 3) “the housing includes a recess, and wherein the receiver includes a wall at least partially defining the receiving space, the wall includes a circumferential lip extending into the recess in the housing” (320,354,356 figure 11A).
	(Re claim 4) “the pouring lip retards some items from immediately flowing from the receiving space out to a container” (354 figure 11A).
	(Re claim 5) “the housing defines an exit passage to receive the items from the receiver at the pouring position, and wherein the exit passage is filleted to reduce likelihood of items being trapped from passage to the container” (372,330 figure 11A).
	(Re claim 6) “the housing defines an exit passage to receive the items from the receiver at the pouring position, the exit passage includes a mouth to receive the items from the receiver, the mouth of the exit passage is wider than the opening of the receiving space” (330,356 figure 11A).
	(Re claim 7) “the housing defines an entry passage to pass the quantity of items to the receiver, wherein the entry passage includes a mouth at the receiver that is wider than an opening of the receiving space” (364,366,368,370,372 figure 11A,B).
	(Re claim 8) “the housing defines an entry passage to pass the quantity of items to the receiver, wherein the entry passage includes a mouth at the receiver that is wider than an opening of the receiving space” (364,366,368,370 figure 11B).
	(Re claim 9) “the receiver include arcuate walls defining the receiving space” (350,354 figure 11A).
	(Re claim 10) “the receiver include non-planar walls defining the receiving space” (350,354 figure 11A).
	(Re claim 11) “a housing including an interior wall, an entry passage and an exit passage” (358 figure 11A). “a receiver positioned in the housing, the receiver being sized and shaped to define a receiving space to receive the quantity of items, hold the quantity of items within the housing, and pour the quantity of items, the receiver being in close conformance with the interior wall of the housing, the receiver being movable” (316,320,358 figure 11A). “from a receiving position, past a hold position toward a pouring position, at the receiving position the receiver is arranged to receive the quantity of items in the receiving space through the entry passage, and in the pouring position the receiver is arranged to begin pouring the quantity of items in a controlled pour over a pouring lip into the exit passage” (340,330 figure 11A), “the pouring lip extending into the opening of the receiving space, wherein the receiver being in close conformance to the interior wall of the housing holds the pills in the receiving space in the hold position between the receiving position and the pouring position” (354,356 figure 11A).
Geltser does not disclose rotating at varying speeds.
	Aylward teaches rotating at varying speeds (col 6 lines 59-62, col 10 lines 25-35).
	It would have been obvious to one skilled in the art to modify the system of Geltser to include rotating at varying speeds to improve control over the rate at which medication is dispensed.
	(Re claim 13) “the housing includes a recess adjacent the receiver, and wherein the receiver includes a wall at least partially defining the receiving space, the wall includes a circumferential lip extending into the recess in the housing to fix the receiver in close conformance with the housing” (354 figure 11A).
	(Re claim 14) “wherein the pouring lip retards some items from immediately flowing from the receiving space out to a container” (354 figure 11A).
	(Re claim 15) “the exit passage receives items from the receiving space at the pouring position and is filleted to reduce likelihood of items being trapped from passage to the container” (330,372 figure 11A).
	(Re claim 16) “the exit passage of the housing includes a mouth to receive the items from the receiver, the mouth of the exit passage is wider than the opening of the receiving space” (330,356 figure 11A).
	(Re claim 17) “the entry passage of the housing includes a mouth adjacent the receiver that is wider than an opening of the receiving space” (364,366,368,370,372 figure 11A,B).
	(Re claim 18) “the receiver include non-planar walls, arcuate walls or a combination thereof defining the receiving space” (354,354 figure 11A).
	(Re claim 19) “the close conformance of the housing and the receiver is less than a dimension of the item such that an item cannot pass between the housing and the receiver” (316,320,358 figure 11A).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maser US 2005/0045652 discloses a receiver which rotates at varying speed and has all non-planar arcuate walls (para 0064, figure 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655